          Case 1:21-cv-03800-JGK Document 22
                                          21 Filed 08/31/21
                                                   08/30/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                 :
 GARY TETLEY, THOMAS R. SEILER,                  :             Case No.: 21-cv-03800-JGK
 GEORGE NUNEZ, BRIAN E.                          :
 McCROSSIN and THOMAS W. SEILER,                 :
 on behalf of themselves and all others          :       STIPULATED CONFIDENTIALITY
 similarly situated,                             :       AGREEMENT AND PROTECTIVE
                                                 :                 ORDER
                              Plaintiffs,        :
                                                 :
 v.                                              :
                                                 :
 JOHNSON CONTROLS FIRE                           :
 PROTECTION LP d/b/a JOHNSON                     :
 CONTROLS,                                       :
                       Defendant.                :
                                                 :

John G. Koeltl, U.S.D.J.:

       WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they

may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing discovery

in this action, and all other interested persons with actual or constructive notice of this Order —

will adhere to the following terms, upon pain of contempt:



                                                     1
          Case 1:21-cv-03800-JGK Document 22
                                          21 Filed 08/31/21
                                                   08/30/21 Page 2 of 9




               1.      With respect to “Discovery Material” (i.e., information of any kind produced

or disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:

               2.      The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                       (a)     previously non-disclosed financial information (including without

                               limitation profitability reports or estimates, percentage fees, design

                               fees, royalty rates, minimum guarantee payments, sales reports, and

                               sale margins);

                       (b)     previously non-disclosed material relating to ownership or control

                               of any non-public company;

                       (c)     previously non-disclosed business plans, product-development

                               information, or marketing plans;

                       (d)     any information of a personal or intimate nature regarding any

                               individual; or

                       (e)     any other category of information this Court subsequently affords

                               confidential status.

               3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b) producing



                                                  2
            Case 1:21-cv-03800-JGK Document 22
                                            21 Filed 08/31/21
                                                     08/30/21 Page 3 of 9




for future public use another copy of said Discovery Material with the confidential information

redacted.

                4.     A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.

                5.     If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by so apprising

all prior recipients in writing. Thereafter, this Court and all persons subject to this Order will treat

such designated portion(s) of the Discovery Material as Confidential.

                6.     Nothing contained in this Order will be construed as: (a) a waiver by a Party

or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.




                                                   3
         Case 1:21-cv-03800-JGK Document 22
                                         21 Filed 08/31/21
                                                  08/30/21 Page 4 of 9




              7.     Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

                     (a)   the Parties to this action, their insurers, and counsel to their insurers;

                     (b)   counsel retained specifically for this action, including any paralegal,

                           clerical, or other assistant that such outside counsel employs and

                           assigns to this matter;

                     (c)   outside vendors or service providers (such as copy-service providers

                           and document-management consultants) that counsel hire and

                           assign to this matter;

                     (d)   any mediator or arbitrator that the Parties engage in this matter or

                           that this Court appoints, provided such person has first executed a

                           Non-Disclosure Agreement in the form annexed as an Exhibit

                           hereto;

                     (e)   as to any document, its author, its addressee, and any other person

                           indicated on the face of the document as having received a copy;

                     (f)   any witness who counsel for a Party in good faith believes may be

                           called to testify at trial or deposition in this action, provided such

                           person has first executed a Non-Disclosure Agreement in the form

                           annexed as an Exhibit hereto;

                     (g)   any person a Party retains to serve as an expert witness or otherwise

                           provide specialized advice to counsel in connection with this action,




                                              4
          Case 1:21-cv-03800-JGK Document 22
                                          21 Filed 08/31/21
                                                   08/30/21 Page 5 of 9




                                provided such person has first executed a Non-Disclosure

                                Agreement in the form annexed as an Exhibit hereto;

                       (h)      stenographers engaged to transcribe depositions the Parties conduct

                                in this action; and

                        (i)     this Court, including any appellate court, its support personnel, and

                                court reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion

of the case, whichever comes first.

               9.      In accordance with paragraph 2 of this Court’s Individual Practices, any

party filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying – on a particularized basis – the continued sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve higher

values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 120 (2d Cir. 2006).

               10.     The Court also retains discretion whether to afford confidential treatment to

any Discovery Material designated as Confidential and submitted to the Court in connection with

any motion, application, or proceeding that may result in an order and/or decision by the Court.



                                                      5
          Case 1:21-cv-03800-JGK Document 22
                                          21 Filed 08/31/21
                                                   08/30/21 Page 6 of 9




All persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

               11.     In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court, and

the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of the

Confidential Court Submission.

               12.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with paragraph

4(E) of this Court’s Individual Practices.

               13.     Any Party who requests additional limits on disclosure (such as “attorneys’

eyes only” in extraordinary circumstances), may at any time before the trial of this action serve

upon counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

their dispute to this Court in accordance with paragraph 4(E) of this Court’s Individual Practices.

               14.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and not

for any business, commercial, or competitive purpose or in any other litigation proceeding.



                                                  6
          Case 1:21-cv-03800-JGK Document 22
                                          21 Filed 08/31/21
                                                   08/30/21 Page 7 of 9




Nothing contained in this Order, however, will affect or restrict the rights of any Party with respect

to its own documents or information produced in this action.

               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before

any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               17.     Within 60 days of the final disposition of this action – including all appeals

– all recipients of Confidential Discovery Material must either return it – including all copies

thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such material

– including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that

it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the

attorneys that the Parties have specifically retained for this action may retain an archival copy of

all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

attorney work product, even if such materials contain Confidential Discovery Material. Any such



                                                  7
           Case 1:21-cv-03800-JGK Document 22
                                           21 Filed 08/31/21
                                                    08/30/21 Page 8 of 9




archival copies that contain or constitute Confidential Discovery Material remain subject to this

Order.

               18.    This Order will survive the termination of the litigation and will continue to

be binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

               19.    This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.                                This Order is not binding on the Court
                                                 or Court personnel. The Court reserves
                                                 the right to amend it at any time.

SO STIPULATED AND AGREED.


MENKEN SIMPSON & ROZGER, LLP                         OGLETREE, DEAKINS, NASH,
Attorneys for Plaintiffs                             SMOAK & STEWART, P.C.
                                                     Attorneys for Defendant


___s/ Bruce E. Menken_____________                  _s/ Jennifer Rygiel-Boyd_________
      Bruce E. Menken                                   Jennifer Rygiel-Boyd




                      SO ORDERED.


                                              /s/ John G. Koeltl

                                             The Honorable John G. Koeltl
                                             United States District Judge
         August 31, 2021
Dated:
         New York, New York




                                                8
          Case 1:21-cv-03800-JGK Document 22
                                          21 Filed 08/31/21
                                                   08/30/21 Page 9 of 9




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                :
 GARY TETLEY, THOMAS R. SEILER,                 :            Case No.: 21-cv-03800-JGK
 GEORGE NUNEZ, BRIAN E.                         :
 McCROSSIN and THOMAS W. SEILER,                :
 on behalf of themselves and all others         :       NON-DISCLOSURE AGREEMENT
 similarly situated,                            :
                                                :
                             Plaintiffs,        :
                                                :
 v.                                             :
                                                :
 JOHNSON CONTROLS FIRE                          :
 PROTECTION LP d/b/a JOHNSON                    :
 CONTROLS,                                      :
                       Defendant.               :
                                                :

         I, ______________________________________ , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.



Dated:
                                              Name:




                                                    9
